Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Storage Partners of Pembroke Pines, LLC, a Delaware limited liability company
(“Seller”), and SSGT Acquisitions, LLC, a Delaware limited liability company
(“Purchaser”).

WHEREAS, pursuant to that certain Assignment of Purchase Agreement dated
February 5, 2016, between Seller, as assignee and MM Storage Partners, L.P., as
assignor, Seller is the contract vendee under that certain Purchase Agreement
dated January 8, 2015 (as amended, the “Purchase Contract”) with Watermen Pines
LLC, a Florida limited liability company, as the contract vendor thereunder (the
“Owner”), relating to that certain tract of land, containing approximately
3.0091 acres (more or less) of unimproved real property situated in Pembroke
Pines, Broward County, Florida, as more particularly described in Exhibit “A”
attached hereto and made a part hereof (the “Land”); and

WHEREAS, pursuant to the terms of the Purchase Contract, Seller is to acquire
fee simple ownership of the Land from Owner on February 11, 2016 (the “Scheduled
Closing Date”); and

WHEREAS, Seller intends to construct, or cause to be constructed, certain
Improvements (as hereinafter defined) upon the Land in accordance with the Plans
and Specifications (as hereinafter defined); and

WHEREAS, Seller agrees to sell the Property (as hereinafter defined), including
the Land and the Improvements to be constructed thereon, to Purchaser, in
accordance with this Agreement, and Purchaser agrees to purchase the Property
from Seller, all upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. The Land.

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. All improvements and related amenities to be hereafter
constructed on the Land by Seller in accordance with the plans and
specifications to be hereafter prepared by Seller and provided to Purchaser for
Purchaser’s review and approval (the “Plans and Specifications”), as further
described in Section 4.1(C) below, with such improvements to contain
approximately 84,750 net rentable square feet of storage space and 879 rental
units (herein, the “Improvements”).

 

1



--------------------------------------------------------------------------------

(e) Intentionally Deleted.

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property, if any, now or
hereafter owned by Seller and located on or about the Land and the Improvements
(the “Tangible Personal Property”), including any and all items of Personal
Property set forth in the Plans and Specifications.

(g) Contracts. Seller’s interest under the “Contracts” (as defined below), if
any.

(h) Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all “yellow page”
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone and telecopy numbers, (iv) the Plans and Specifications, (v) to the
extent assignable, all licenses, permits, engineering plans and landscape plans,
and (vi) all assignable warranties and guarantees relating to the Property or
any part thereof.

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Fifteen Million Seven Hundred Thousand and no/100 Dollars
($15,700,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the “Title Company” (as defined
below) on the Closing Date in accordance with wire transfer instructions to be
provided by the Title Company.

3.

EARNEST MONEY

3.1 Earnest Money.

(A) Purchaser shall deliver to First American Title Insurance Company - Agency
Division, 2121 Ponce de Leon Boulevard, Suite 710, Coral Gables, FL 33134, Attn:
Michelle De Armas (the “Title Company”), within two (2) business days after the
“Effective Date” (as defined below), an earnest money deposit (the “Initial
Deposit”) in the amount of Three Hundred Thousand and no/100 Dollars
($300,000.00). In the event that Purchaser delivers the “Closing Notice” (as
defined in Section 4.1.1 of this Agreement) to Seller, then within two
(2) business days following the expiration of the “Approval Period” (as defined
in Section 4.1.1 of this Agreement), Purchaser shall make an additional earnest
money deposit (the “Second Deposit”) with the Title Company in the amount of
Three Hundred Thousand and no/100 Dollars ($300,000.00). Additionally, within
two (2) business days following the later to occur of (i) the expiration of the
Approval Period, should Purchaser elect to deliver the Closing Notice, or
(ii) Purchaser’s written acknowledgment that all foundations of the Improvements
have been completed, as reflected on a current as-built survey of the Property
hereafter delivered by Seller to Purchaser, Purchaser shall make one final
earnest money deposit (the “Third Deposit”) with the Title Company in the amount
of One Hundred Fifty Thousand and no/100 Dollars ($150,000.00).

 

2



--------------------------------------------------------------------------------

(B) The Initial Deposit, together with the Second Deposit and the Third Deposit,
if delivered hereunder, and together with all interest accrued thereon, are
herein collectively called the “Earnest Money”. The Initial Deposit, together
with the Second Deposit and the Third Deposit, if delivered hereunder, shall be
invested by the Title Company in an FDIC-insured, interest-bearing account as
Purchaser shall direct. If the sale of the Property is consummated under this
Agreement, the Earnest Money shall be paid to Seller and applied as a credit
against the Purchase Price at Closing. If Purchaser terminates this Agreement in
accordance with any right to terminate granted to Purchaser by the terms of this
Agreement, the Earnest Money shall be returned to Purchaser by the Title
Company; provided, however, that (i) following the expiration of the Approval
Period, the Initial Deposit, and the Second Deposit, if and when made, shall be
nonrefundable to Purchaser and applied as a credit against the Purchase Price at
Closing, except in the event Purchaser terminates this Agreement in accordance
with any right to terminate granted to Purchaser by the terms of Sections
4.1(C), 4.1.2, 7.1, 7.2, 8.1, 9.20 and/or 9.22 of this Agreement, in which event
such deposits shall be returned to Purchaser, as further provided in such
sections, and (ii) following Purchaser’s delivery of the Third Deposit to the
Title Company, the Third Deposit additionally shall be nonrefundable to
Purchaser and applied as a credit against the Purchase Price at Closing, except
in the event Purchaser terminates this Agreement in accordance with any right to
terminate granted to Purchaser by the terms of Sections 4.1(C), 4.1.2, 7.1, 7.2,
8.1, 9.20 and/or 9.22 of this Agreement, in which event such deposit shall be
returned to Purchaser, as further provided in such sections.

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations.

A. Seller shall deliver to Purchaser (at Seller’s expense), within three
(3) business days after the Effective Date, true, correct, complete and legible
copies of all of the due diligence items listed on Schedule “A” attached hereto
and incorporated herein, with respect to the Property (collectively, the “Due
Diligence Items”). Seller shall provide Purchaser with written notice at such
time as Seller determines that all Due Diligence Items have been delivered to
Purchaser (the “Due Diligence Delivery Notice”). Within two (2) business days
following Purchaser’s receipt of the Due Diligence Delivery Notice, Purchaser
shall confirm in writing to Seller, if such be the case, that all required Due
Diligence Deliveries have been received by Purchaser, in which event the date
that Purchaser receives the Due Diligence Delivery Notice shall be deemed to be
the “Due Diligence Receipt Date” (herein so called) for all purposes of this
Agreement. In the event, however, that Purchaser determines that it has not been
provided with all of the Due Diligence Items, then Purchaser shall provide
Seller with written notice thereof (the “Missing Due Diligence Notice”), within
two (2) business days following Purchaser’s receipt of the Due Diligence
Delivery Notice, enumerating with specificity in such notice which Due Diligence
Items set forth on Schedule “A” have not been provided by Seller (the “Missing
Due Diligence Items”). Within two (2) business days following Seller’s receipt
of the Missing Due Diligence Notice, Seller shall provide Purchaser with the
Missing Due Diligence Items, together with written notice confirming such
delivery (the “Missing Due Diligence Delivery Notice”). Within two (2) business
days following Purchaser’s receipt of the Missing Due Diligence Delivery Notice,
accompanied by all missing Due Diligence Items, Purchaser shall confirm in
writing to Seller that Purchaser has received all required Due Diligence Items,
in which event the date that Purchaser receives the Missing Due Diligence
Delivery Notice, accompanied by all missing Due Diligence Items, shall be deemed
to be the Due Diligence Receipt Date for all purposes of this Agreement.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Purchaser may request additional information, documentation or
materials concerning the Property from Seller at any time after the Effective
Date, and Seller agrees to use commercially reasonable efforts to provide such
additional information, documentation or materials to Purchaser, provided it is
within Seller’s possession or under its control, and further provided that the

 

3



--------------------------------------------------------------------------------

delivery or non-delivery of any such item shall in no manner extend the Approval
Period. Notwithstanding the foregoing provisions of this Section 4.1(A), should
Seller (i) fail to timely deliver the Due Diligence Delivery Notice to
Purchaser, as required above, or (ii) fail to timely deliver the Missing Due
Diligence Delivery Notice and/or the Missing Due Diligence Items to Purchaser,
as required above, then the Due Diligence Receipt Date shall not occur until
Purchaser so acknowledges in writing, and until such time as Purchaser so
acknowledges the occurrence of the Due Diligence Receipt Date, Purchaser shall
be entitled to terminate this Agreement upon written notice to Seller, whereupon
this Agreement automatically shall terminate, the Earnest Money shall be
returned by the Title Company to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, and neither party shall have any further obligations
hereunder except for such obligations which by their terms expressly survive the
termination of this Agreement (the “Surviving Obligations”).

B. Except as specifically set forth in this Agreement or in the documents
delivered by Seller at Closing, Seller makes no representations or warranties as
to the truth, accuracy, completeness, methodology of preparation or otherwise
concerning any Due Diligence Items or any other materials, data or other
information supplied to Purchaser in connection with Purchaser’s inspection of
the Property (e.g., that such materials are complete or accurate). It is the
parties’ express understanding and agreement that, subject to Seller’s
representations and warranties set forth in this Agreement and in the documents
delivered by Seller at Closing, any materials which Purchaser is allowed to
review are provided only for Purchaser’s convenience in making its own
examination and determination during the Approval Period as to whether Purchaser
wishes to purchase the Property, and, in doing so, subject to Seller’s
representations and warranties set forth in this Agreement and in the documents
delivered by Seller at Closing, Purchaser shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Property and not
on any materials supplied by Seller. Subject to Seller’s representations and
warranties set forth in this Agreement and in the documents delivered by Seller
at Closing, Purchaser expressly disclaims any intent to rely on any such
materials provided to it by Seller in connection with its inspection and agrees
that it shall rely solely on its own independently developed or verified
information.

C. Seller has informed Purchaser that Seller has not yet prepared the Plans and
Specifications. From and after the Effective Date, Seller shall proceed in good
faith to promptly prepare the Plans and Specifications. At such time as Seller
has finalized the Plans and Specifications, Seller shall provide a copy of same
to Purchaser for its review and approval, and upon its receipt of the Plans and
Specifications, Purchaser shall confirm such receipt in writing to Seller, with
the date of such receipt by Purchaser being herein called the “Plans and
Specifications Receipt Date”. In the event that the Plans and Specifications
have not been provided by Seller to Purchaser by May 2, 2016, then Purchaser
shall be entitled to terminate this Agreement upon written notice to Seller,
whereupon this Agreement automatically shall terminate, the Earnest Money shall
be returned by the Title Company to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, and neither party shall have any further obligations
hereunder except for the Surviving Obligations.

D. Seller has informed Purchaser that as of the Effective Date, Seller does not
possess any permits or licenses as may be necessary to commence and complete
construction of the Improvements. Purchaser acknowledges that Seller’s failure
to provide such permits or licenses to Purchaser within three (3) business days
of the Effective Date shall not constitute missing Due Diligence Items for
purposes of this Section 4.1; provided, however, that Seller shall otherwise
remain obligated to fulfill its obligations with regard to obtaining any such
licenses and permits in accordance with the terms hereof, including, without
limitation, Seller’s representations in subsections (xviii) and (xxi) of
Section 4.4(a) and Seller’s covenants in Section 5.7(c)(iv).

 

4



--------------------------------------------------------------------------------

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the later to occur of (i) the forty fifth
(45th) day following the Due Diligence Receipt Date, or (ii) the tenth
(10th) day following the Plans and Specifications Receipt Date (herein, the
“Approval Period”), the following matters shall be conditions precedent to
Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items, including without limitation the Plans and Specifications,
together with all related construction documents.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, promptly following written request from Purchaser to
the Title Company, the Title Company shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, and
neither party shall have any further obligations hereunder except for the
Surviving Obligations.

4.1.2 Title Commitment.

(a) Seller shall convey good and marketable title to the Property to Purchaser
at Closing, subject only to the “Permitted Encumbrances” (defined below). Within
five (5) business days following the “Acquisition Date” (as defined below),
Seller shall obtain, at its sole cost and expense, and deliver to Purchaser, a
title commitment (the “Title Commitment”) for an ALTA Owner’s Policy of Title
Insurance (the “Title Policy”), issued by the Title Company, insuring good and
marketable fee simple title to the Property, together with legible copies of all
exceptions listed therein. Purchaser shall have ten (10) days following its
receipt of the Title Commitment, legible copies of all exceptions listed therein
and the “Survey” (defined below), to deliver to Seller written notice of
Purchaser’s objections to title (the “Title Objection Letter”). Seller shall
have the right, but not the obligation, to cure Purchaser’s objections to title;
subject, however, to Seller’s obligation to remove all “Monetary Liens” (as
defined below) by Closing. Seller shall notify Purchaser in writing within five
(5) days following Seller’s receipt of the Title Objection Letter concerning
which title objections, if any, Seller has agreed to cure (failure to give such
notice shall be deemed an election not to cure any objections or matters set
forth in the Title Objection Letter). In the event that Seller does not
undertake to cure all of the objections in the Title Objection Letter to
Purchaser’s sole satisfaction (or does not timely respond to the Title Objection
Letter), then Purchaser shall have the right for five (5) days after receipt of
Seller’s response to the Title Objection Letter (or five (5) days following the
expiration of the period within which Seller was to so respond) to

 

5



--------------------------------------------------------------------------------

either (i) waive any such title objection in writing and proceed to Closing (in
which event such waived title objection shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement upon written
notice to Seller and receive a prompt refund of the Earnest Money, without the
consent or joinder of Seller being required and notwithstanding any contrary
instructions which might be provided by Seller, in which event neither party
hereto shall have any further obligations under this Agreement except for the
Surviving Obligations. If Purchaser does not terminate this Agreement prior to
the expiration of the aforesaid five (5) day period, then at Closing, Purchaser
shall accept title to the Property subject to the Permitted Encumbrances
(subject to Seller’s absolute obligation to cause the removal and release of
record of any and all Monetary Liens (as hereinafter defined) at or before
Closing).

(b) All exceptions set forth in Schedule B of the Title Commitment which are not
objected to by Purchaser (including matters initially objected to by Purchaser
which objections are subsequently waived in writing), are herein collectively
called the “Permitted Encumbrances”.

(c) In the event that any update to the Title Commitment or Survey, including
any update to the Title Commitment or Survey following “Substantial Completion
of the Work” and/or “Completion of the Work” (as defined in Section 5.7 below),
indicates the existence of any liens, encumbrances or other defects or
exceptions (the “Unacceptable Encumbrances”) which are not shown in the initial
Title Commitment or Survey and that are unacceptable to Purchaser, in its sole
discretion, Purchaser shall, within five (5) days after receipt of any such
update to the Title Commitment or Survey, notify Seller in writing of its
objection to any such Unacceptable Encumbrance (the “Unacceptable Encumbrance
Notice”). Notwithstanding anything to the contrary contained herein, Seller
shall have no obligation to take any steps or bring any action or proceeding or
otherwise to incur any expense whatsoever to eliminate or modify any of the
Unacceptable Encumbrances; provided, however, that Seller shall, prior to
Closing, eliminate by paying, bonding around or otherwise discharging in a
manner satisfactory to Purchaser (i) any Unacceptable Encumbrances that arise
by, through or under Seller, (ii) any exceptions that arise in connection with
construction of the Improvements, and (iii) any mortgages, deeds of trust, deeds
to secure debt, mechanics’ liens or monetary judgments of a liquidated amount
that appear on the Title Commitment (“Monetary Liens”). In the event Seller is
unable, unwilling or for any reason fails to eliminate or modify all of the
Unacceptable Encumbrances to the sole satisfaction of Purchaser (other than the
Unacceptable Encumbrances and Monetary Liens required to be removed by Seller in
accordance with the preceding sentence), Purchaser may terminate this Agreement
by delivering notice thereof in writing to Seller by the earliest to occur of
(i) the Closing Date, (ii) five (5) days after Seller’s written notice to
Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto. Upon a termination of this
Agreement pursuant to the immediately preceding sentence, (a) the Earnest Money
shall be returned to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, (b) Purchaser shall be entitled to receive reimbursement from Seller
for all out-of-pocket expenses incurred by Purchaser or any affiliate of
Purchaser in connection with this Agreement, and (c) neither party shall have
any further obligations hereunder other than the Surviving Obligations.

4.1.3 Survey. Within five (5) days following the Effective Date, Seller shall
provide Purchaser with a current survey of the Property (the “Survey”), which
shall be in form reasonably acceptable to Purchaser and shall include the
following ALTA/ACSM Land Title Survey Table A Items: 1, 2, 3, 4, 6(b), 7(a),
7(b)(1), 8, 9, 11(b), 13, 14, 16, 17, 18 and 19. Additionally, within five
(5) business days following “Completion of the Work” (as defined in Section 5.7
below), Seller shall provide Purchaser with a current as-built survey of the
Property (the “Updated Survey”), dated subsequent to the date of completion of
the Improvements, reflecting the location of the completed Improvements and
shall include the following ALTA/ACSM Land Title Survey Table A Items: 1, 2, 3,
4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 11(b), 13, 14, 16, 17, 18, 19 and 20(a). All
costs and expenses relating to the Survey and the Updated Survey, including all
revisions thereto required to conform to the terms of this Section 4.1.3, shall
be borne by Seller.

 

6



--------------------------------------------------------------------------------

4.2 Inspection.

(a) During the Approval Period, at any time and from time to time during normal
business hours (and thereafter through the Closing Date), Seller shall provide
Purchaser reasonable access to the Property, in order to conduct Purchaser’s due
diligence. Such access shall be solely for the purposes of: (a) inspecting the
physical condition of the Property and any and all portions thereof, including
physical and mechanical inspections, (b) reviewing all financial and other
records pertaining to the construction of the Improvements, including, but not
limited to, all applicable books, records, documents, accounting and management
reports of Seller, and (c) reviewing originals of all Contracts. For the
avoidance of doubt, Purchaser must obtain Seller’s prior written approval of the
scope and method of any environmental testing or investigation (other than a
Phase I environmental site assessment, which shall require no consent or
approval of any kind), prior to Purchaser’s commencement of such inspections or
testing. Seller shall cooperate in good faith with Purchaser, Purchaser’s agents
and independent contractors in connection with all such inspections, tests and
surveys.

(b) Purchaser shall at all times conduct such due diligence in compliance with
applicable laws, in a manner so as not to cause damage, loss, cost or expense to
Seller or the Property (and without interfering with or disturbing construction
activities thereon), and Purchaser shall promptly restore the Property to its
condition immediately preceding such inspections and examinations and shall keep
the Property free and clear of any mechanic’s liens or materialmen’s liens
arising in connection with such inspections and investigations.

(c) Purchaser, at Purchaser’s sole expense, shall repair any and all damage
resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall indemnify, defend and hold Seller its officers, shareholders,
partners, members, directors, employees, attorneys and agents harmless for, from
and against all liability, loss, cost, judgment, claims for bodily injury or
property damage, or expense which may be asserted against Seller arising out of
the tests, studies, inspections and investigations performed by Purchaser
hereunder, excluding the discovery of pre-existing conditions on the Property,
which obligation of indemnification shall survive the Closing or termination of
this Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of comprehensive general liability and property damage insurance with an
insurer or syndicate of insurers reasonably acceptable to Seller providing
premises/operations coverage included under the per occurrence/general aggregate
coverage, having a combined single limit liability of not less than $2,000,000
general liability and $2,000,000 excess umbrella liability, naming Seller,
Seller’s lender and any other person or entity related to Seller or involved
with the transaction contemplated by this Agreement (such lender, additional
persons or entities to be designated in writing by Seller), as additional
insureds and containing a provision to the effect that insurance provided by
Purchaser hereunder shall be primary and noncontributing with any other
insurance available to Seller. Purchaser shall deliver evidence of such
insurance coverage to Seller prior to the commencement of the first inspection.

(d) If Purchaser provides a Closing Notice to Seller before the Approval Period
expires, then Purchaser may conduct additional due diligence activities after
the Approval Period, but only in accordance with this Section 4.2 and otherwise
in accordance with this

 

7



--------------------------------------------------------------------------------

Agreement, and Purchaser shall have no additional rights or remedies under this
Agreement as a result of such inspection(s) or any findings in connection
therewith, except as may be otherwise expressly provided in this Agreement. With
respect to all inspections and examinations of the Property whether during or
after the Approval Period:

(i) all entries onto the Property by Purchaser shall be preceded by not less
than 24 hours (forty-eight (48) hours for intrusive physical testing) prior
notice to Seller, which may be verbal, (ii) Seller shall be entitled to have a
representative present at the time of each such inspection, (iii) Purchaser
shall not perform any tests with respect to the Property without the prior
written consent of Seller in each instance, which consent shall not be
unreasonably withheld, (iv) any entry upon the Property shall be performed in a
manner which is not disruptive to the construction of the Improvements and
(vi) Purchaser shall not engage in any activities which would violate the
provisions of any permit or license pertaining to the Property.

(e) Except in connection with the performance of customary title searches,
violation searches, litigation searches, Patriot Act searches, zoning
investigations and any other customary searches of governmental agencies’ files
or offices, neither Purchaser nor any representative or agent of Purchaser shall
contact any Federal, state, county, municipal or other department or
governmental agency regarding the Property without Seller’s prior written
consent thereto, not to be unreasonably withheld. In addition, if Seller’s
consent is obtained by Purchaser, Seller shall be entitled to receive at least
five (5) business days prior written notice of the intended contact and shall be
entitled to have a representative present when Purchaser has any such contact
with any governmental official or representative.

(f) Unless Seller specifically and expressly otherwise agrees in writing,
Purchaser agrees that (i) the results of all third party inspections, analyses,
studies and similar reports relating to the Property prepared for Purchaser (but
expressly excluding any such inspections, studies and similar reports internally
generated by Purchaser) utilizing any information acquired in whole or in part
through the exercise of Purchaser’s inspection rights; and (ii) all information
regarding the Property of whatsoever nature made available to Purchaser by
Seller or Seller’s agents or representatives (except to the extent already
within the public domain, the “Proprietary Information”) is confidential and
except as may be required by applicable law or court order (including but not
limited to in connection with public disclosure obligations required by the
United States Securities and Exchange Commission), shall not be disclosed to any
other person prior to Closing, except those assisting Purchaser with the
transaction, or Purchaser’s lender, if any, and then only upon Purchaser making
such persons aware of the confidentiality restriction. Purchaser agrees not to
use or allow to be used any such Proprietary Information for any purpose other
than to determine whether to proceed with the contemplated purchase. Further, if
the purchase and sale contemplated hereby fails to close for any reason
whatsoever, Purchaser agrees to return to Seller, or cause to be returned to
Seller, all Proprietary Information provided by Seller to Purchaser. Nothing
contained in this Section 4.2(f) shall restrict disclosure of the Proprietary
Information by Purchaser following Closing. Notwithstanding any other term of
this Agreement, the provisions of this Section 4.2(f) shall survive the
termination of this Agreement.

4.3 Purchaser’s Representations and Warranties.

(a) Purchaser represents and warrants to Seller that:

(i) Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and, on or before
the Closing Date, shall be in good standing and qualified to do business under
the laws of the State of Florida,

(ii) Purchaser has the full right, power and authority, without the joinder of
any other person or entity, to enter into, execute and deliver this Agreement
and to perform all duties and obligations imposed on Purchaser under this
Agreement,

(iii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of its assets is bound,

 

8



--------------------------------------------------------------------------------

(iv) To Purchaser’s actual knowledge, (i) there are no judgments, orders or
decrees of any kind against Purchaser unpaid or unsatisfied of record and
(ii) there is no legal action, suit or other legal or administrative proceeding
pending or threatened which could be filed before any court or administrative
agency which would have any material adverse effect on the ability of Purchaser
to perform its obligations under this Agreement,

(v) Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor, to
Purchaser’s actual knowledge, has any such petition been filed against
Purchaser; no general assignment of Purchaser’s property has been made by
Purchaser for the benefit of creditors, and no receiver, master, liquidator or
trustee has been appointed for Purchaser or any of its property,

(vi) Purchaser is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”). Neither Purchaser nor any
beneficial owner of Purchaser (a) is listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC pursuant to the Executive
Order and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Foreign Asset Orders (such lists are collectively referred
to as the “OFAC Lists”) or (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Foreign Asset
Orders; or (c) is owned or controlled by, or acts for or on behalf of, any
person on the OFAC Lists or any other person who has been determined by
competent authority to be subject to the prohibitions contained in the Foreign
Asset Orders, or any other anti-terrorism or anti-money laundering laws or
regulations, including, without limitation, the Bank Secrecy Act, as amended, or
the Money Laundering Control Act of 1986, as amended.

(b) Purchaser shall deliver a certificate to Seller at Closing updating and
recertifying all of the foregoing representations and warranties to Seller so as
to be effective and deemed given as of the Closing Date, and reflecting any
changes in circumstances which may have occurred following the Effective Date.
Purchaser’s representations and warranties set forth in this Section 4.3 shall
survive the Closing or termination of this Agreement.

4.4 Seller’s Representations and Warranties.

(a) Seller represents and warrants to Purchaser that:

(i) from and after the Acquisition Date, Seller shall own good and marketable
fee simple title to the Property, and no party shall have the right or option to
acquire all or any portion of the Property, other than Purchaser pursuant to the
terms of this Agreement,

(ii) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

 

9



--------------------------------------------------------------------------------

(iii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iv) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

(v) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(vi) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding any change to
the zoning classification, any condemnation proceedings or proceedings to widen
or realign any street or highway adjacent to the Property or that otherwise
affects the Land or the Improvements,

(vii) at Closing, there shall be no service contracts, equipment leases and/or
maintenance agreements affecting the Property, other than Contracts, if any,
hereafter approved in writing by Purchaser pursuant to Section 5.3 below,

(viii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(ix) at Closing, there will be no parties in possession of, or claiming any
possession to, any portion of the Property,

(x) at Closing there will be no unpaid bills or claims in connection with any
construction or repair of the Property by or on behalf of Seller that could
result in the filing of a lien against the Property,

(xi) to Seller’s actual knowledge, all information delivered by Seller to
Purchaser pursuant to Section 4.1 hereof, is true, correct and complete in all
material respects.

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) the Improvements will be, and as of the Closing Date shall have been,
constructed in accordance with the Plans and Specifications, with no defects in
the drainage systems, foundations, roofs, walls, superstructures, plumbing, air
conditioning and heating equipment, electrical wiring, boilers, hot water
heaters or other portions of the Property,

 

10



--------------------------------------------------------------------------------

(xvi) the Improvements, following completion, shall be free from the presence of
any form of mold, in violation of applicable law,

(xvii) to the best of Seller’s knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with “Environmental Requirements” (as
defined below) or otherwise adversely affect the Property, and there are no
“Hazardous Materials” (as defined below) on, in or under the Property in
quantities that require reporting, investigation or remediation under
Environmental Requirements,

(xviii) on or before Closing, Seller shall have obtained all necessary
certificates, licenses and other approvals, governmental and otherwise,
necessary for the completion and occupancy of the Improvements and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which, as of the Closing, shall be in full force and effect
and not subject to revocation, suspension, forfeiture or modification,

(xix) the Property is legally compliant and conforms with all applicable zoning
laws, rules and regulations,

(xx) Seller is in compliance with the requirements of the Foreign Asset Orders.
Neither Seller nor any beneficial owner of Seller (a) is listed on the OFAC
Lists or (b) is a person who has been determined by competent authority to be
subject to the prohibitions contained in the Foreign Asset Orders; or (c) is
owned or controlled by, or acts for or on behalf of, any person on the OFAC
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Foreign Asset Orders, or any other
anti-terrorism or anti-money laundering laws or regulations, including, without
limitation, the Bank Secrecy Act, as amended, or the Money Laundering Control
Act of 1986, as amended,

(xxi) within ninety (90) days following the Acquisition Date (the “Commencement
Date”), Seller shall have obtained all building permits and other governmental
approvals as may be necessary to commence and complete construction of the
Improvements, and at such time further shall have obtained all necessary
financing to enable Seller to complete construction of the Improvements.

(b) Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser so
as to be effective and deemed given as of the Closing Date. All of the foregoing
representations and warranties in this Section 4.4 expressly shall survive for a
period of nine (9) months following the Closing.

(c) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source

 

11



--------------------------------------------------------------------------------

material”, “special nuclear material” or “byproduct material”, as now or
hereafter defined in 42 U.S.C. §2011 et seq.; and (ix) any additional substances
or materials which are now or hereafter classified or considered to be hazardous
or toxic under “Environmental Requirements” (as defined below) or the common
law, or any other applicable laws relating to the Property. Hazardous Materials
shall include, without limitation, any substance, the presence of which on the
Property, (A) requires reporting, investigation or remediation under
Environmental Requirements; (B) causes or threatens to cause a nuisance on the
Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Property or adjacent property; or (C) which,
if it emanated or migrated from the Property, could constitute a trespass.
Further, for purposes of this Agreement, “Environmental Requirements” shall mean
all laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders, and decrees, now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities, or any
other political subdivisions in which the Property is located, and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the owner of the Property, the Property, or the use of the Property, relating to
pollution, the protection or regulation of human health, natural resources, or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

(d) For purposes of this Agreement, the terms “to Seller’s knowledge,” “to the
best of Seller’s knowledge” and phrases of similar import shall mean the actual
knowledge (and not constructive knowledge) of Bruce Manley or Jonathon Manley,
without independent inquiry or investigation, and shall not mean that Seller or
such individual is charged with knowledge of the acts, omissions and/or
knowledge of the Seller’s other agents or employees or of Seller’s predecessors
in title to the Property, unless Bruce Manley or Jonathon Manley otherwise has
actual knowledge of any such matter. Seller represents and warrants that Bruce
Manley and Jonathon Manley will be involved in supervising the construction of
the Improvements and are the individuals in Seller’s business organization that
are and will be most knowledgeable with respect to the matters represented and
warranted above.

5.

COVENANTS OF SELLER

5.1 Insurance. From the Acquisition Date through and including the Closing Date,
Seller agrees to keep the Property insured for its full replacement cost against
fire and other hazards covered by extended coverage endorsement, including at
all time maintaining builder’s risk insurance, and carry commercial general
liability insurance against claims for bodily injury, death and property damage
occurring in, on or about the Property, in an amount not less than Two Million
and no/100 Dollars ($2,000,000.00), and to pay all premiums for such insurance
prior to the applicable due dates.

5.2 Operation of Property.

(a) Following completion of the Improvements, and through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business and in a commercially reasonable manner.

(b) Following the Acquisition Date, Seller shall maintain in existence all
certificates, licenses and other approvals, governmental and otherwise, that are
required for the operation of the Property and the conduct of its business and
all required zoning, building code, land use, environmental and other similar
permits or approvals, and any of which, as of the Closing, are of a continuing
nature, shall be in full force and effect on the Closing Date and not subject to
revocation, suspension, forfeiture or modification.

 

12



--------------------------------------------------------------------------------

5.3 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party service
contracts (excepting such third-party service contracts that are terminable on
not more than 30 days’ notice without payment of any fee) which are approved by
Purchaser, in writing, in Purchaser’s reasonable discretion, not to be
unreasonably withheld, conditioned or delayed (herein, the “Contracts”).

5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any leases affecting the
Property or any portion thereof, including occupancy and or rental agreements
for storage units, cellular tower leases and billboard leases (collectively,
“Leases”), without Purchaser’s prior written consent, to be granted or withheld
in Purchaser’s sole discretion, or (ii) amend, terminate or accept the surrender
of any Leases, if any, or directly or indirectly grant any discounts or rental
concessions to any tenant of the Property, without the prior written consent of
Purchaser which may be granted or withheld in Purchaser’s sole discretion.

5.5 Listing of Property for Sale. From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property or enter into any contracts or agreements, including back-up
contracts, regarding any disposition of the Property.

5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

5.7 Construction of Improvements.

(a) Seller’s Construction Obligations. Seller shall at all times diligently
prosecute “Completion of the Work” (as hereinafter defined), including
construction of the Improvements (the “Work”) with all due diligence strictly in
accordance with the Plans and Specifications and otherwise in accordance with
this Agreement. Seller agrees to deliver Completion of the Work no later than
fourteen (14) months following the Commencement Date (the “Outside Completion
Date”). No changes may be made to the Plans and Specifications without the
express prior written consent of Purchaser, not to be unreasonably withheld.

(b) Substantial Completion of Work. At such time as Seller determines that
“Substantial Completion of the Work” (as defined below) has occurred, Seller
shall provide Purchaser with written notice thereof. Within ten (10) days
following Purchaser’s receipt of such notice, Seller and Purchaser shall perform
a walk-through of the Improvements and, based upon such walk-through, Purchaser
shall prepare a detailed punchlist (the “Punchlist”), setting forth items to be
corrected or otherwise completed by Seller. For purposes of this Section 5.7(b),
“Substantial Completion of the Work” shall mean the stage in the progress of the
Work when the Work is sufficiently complete in accordance with the Plans and
Specifications so that the Improvements can be occupied for their intended use.

(c) Completion of the Work. The term “Completion of the Work” shall mean the
date upon which all of the following shall have occurred, as acknowledged by
Purchaser in writing:

 

  (i) Seller shall have obtained and furnished to Purchaser copies of all
acceptance letters required by applicable governmental authorities for all
streets, curbs, gutters, alleys, water lines and sanitary and storm sewers
serving the Improvements, including any necessary offsite water lines and
sanitary and storm sewers;

 

13



--------------------------------------------------------------------------------

  (ii) Seller shall have provided Purchaser with evidence satisfactory to
Purchaser that all utilities required by the Plans and Specifications have been
installed and are fully operational;

 

  (iii) the Work shall have been completed strictly in accordance with the Plans
and Specifications, all applicable laws, ordinances, codes, rules and
regulations, including without limitation, building codes and standards, and the
Architect (as hereinafter defined) and structural engineer designated by Seller
(as to foundations and slabs) shall have provided completion certificates to
Purchaser in form reasonably satisfactory to Purchaser;

 

  (iv) final and unconditional certificate of occupancy (the “Certificate of
Occupancy”) shall have been issued for the Property by all applicable
governmental authorities, and any and all other permits, licenses and approvals
from all applicable governmental authorities necessary for the construction and
occupancy of the Improvements on the Property shall have been issued, copies of
all of which shall have been provided to Purchaser;

 

  (v) any and all assessments, public or private, special or general, arising
out of or in connection with, or in any manner pertaining to, the prosecution of
the Work or any portion thereof, including, but not limited to, paving
assessments and/or liens and assessments for or relating to the construction of
sewer, water, electric or other utility facilities, shall have been paid in full
(or credited to Purchaser), and Seller shall have delivered to Purchaser
evidence of the same;

 

  (vi) all amounts due to contractors, subcontractors and material suppliers
with respect to the Work shall have been paid in full (or transferred to bond in
accordance with the Florida Construction Lien Law, Chapter 713 of the Florida
Statutes), and no liens shall have been filed or, to Seller’s knowledge, claimed
or threatened with respect to the Work nor any claims made which could result in
a lien being filed against the Property;

 

  (vii) Seller shall have provided Purchaser with final lien waivers from the
General Contractor (as hereinafter defined) and each subcontractor and supplier
of material that delivered a notice to Seller with respect to the Work or of
which Seller has actual knowledge;

 

  (viii) Seller shall have provided Purchaser with the Updated Survey, in form
set forth in Section 4.1.3, reflecting completion of the Work and not disclosing
any overlaps, protrusions and/or encroachments;

 

  (ix) Seller shall have completed all work set forth on the Punchlist to
Purchaser’s reasonable satisfaction; and

 

  (x) The Land and Improvements shall be in a neat, clean and orderly condition,
with no debris, trash or construction equipment located thereon.

 

14



--------------------------------------------------------------------------------

5.8 Change Orders. No alterations, additions or deletions will be made in the
Work unless expressly agreed to in writing by Purchaser and Seller. Within
thirty (30) days of receiving a written request for any change (“Change Order”)
from Purchaser, Seller will present Purchaser with a proposal for such Change
Order, which shall include (i) any additional fees and expenses which would be
incurred in connection with such Change Order, and (ii) any extension to the
Outside Completion Date which would result from implementing such Change Order.
If Purchaser accepts the terms of Seller’s proposal within five (5) business
days from receipt thereof, the Change Order will become a binding attachment to
the Plans and Specifications, and to the extent a conflict between a Change
Order and the Plans and Specifications exists, the terms of the Change Order
shall control. Failure of Purchaser to approve Seller’s proposal for changes
within five (5) business days after receipt of Seller’s written proposal shall
constitute a rejection of the proposal. Unless otherwise specified in an
agreed-upon Change Order, Purchaser shall pay to Seller any additional fees and
expenses relating to such Change Order, in cash or immediately available funds,
within five (5) business days after Purchaser’s acceptance of the proposal.
Seller will not be obligated to proceed with the Change Order Work until all
such amounts have been paid as agreed, and Seller has no obligation to stop Work
while proposed Change Orders are being discussed.

5.9 Signage. Seller agrees that Purchaser shall be entitled to install temporary
signage on the Land at any time following the Acquisition Date announcing the
self storage facility to be constructed on the Land, subject to any applicable
governmental requirements. Seller further agrees that at any time following the
Acquisition Date, Purchaser shall have the right, at its sole cost and expense,
to add permanent signage to the Land and the Improvements; provided, however,
that (i) Purchaser obtains Seller’s prior written consent, not to be
unreasonably withheld, before erecting such signage and (ii) such signage shall
be subject to any applicable governmental requirements.

5.10 Construction Agreement. No later than ten (10) days prior to the expiration
of the Approval Period, Seller shall enter into a written agreement (the
“Construction Agreement”) with a licensed general contractor (the “General
Contractor”) for construction of the Improvements on the Land, and provide a
copy of same to Purchaser. Upon full execution of the Construction Agreement by
Seller and General Contractor, Seller and Purchaser shall enter into an
amendment to this Agreement whereby the Construction Agreement is incorporated
into this Agreement as Exhibit “E” and made a part hereof.

5.11 Assignment of General Contractor Warranties. At the Closing, Seller shall
assign to Purchaser all warranties and guaranties under the Construction
Agreement, pursuant to an Assignment of General Contractor Warranties in form
attached hereto as Exhibit “F” and incorporated herein. The Construction
Agreement shall not be modified, amended or terminated in any material respect
without Purchaser’s prior written consent, not to be unreasonably withheld.

5.12 Assignment of Subcontractor Warranties. At the Closing, Seller shall cause
General Contractor to assign to Purchaser, pursuant to an Assignment of
Subcontractor Warranties in form attached hereto as Exhibit “G” and incorporated
herein (the “Assignment of Subcontractor Warranties”), all of General
Contractor’s rights with respect to the “Subcontractor Warranties” (as defined
in the Assignment of Subcontractor Warranties).

5.13 Assignment of Architect’s Warranties. At the Closing, Seller shall cause
Stinard Architecture, Inc., a Georgia corporation (“Architect”), to assign to
Purchaser, pursuant to an Assignment of Architect’s Warranties in form attached
hereto as Exhibit “H” and incorporated herein (the “Assignment of Architect’s
Warranties”), all of Seller’s rights with respect to the “Architect’s
Warranties” (as defined in the Assignment of Architect’s Warranties).

 

15



--------------------------------------------------------------------------------

5.14 Seller Warranty. At the Closing, Seller shall deliver to Purchaser a
construction warranty (the “Seller’s Construction Warranty”), in the form
attached hereto as Exhibit “I” and incorporated herein, warranting the
Improvements to be free from defects in materials or workmanship for a period of
twelve (12) months following the Closing Date. EXCEPT FOR THE REPRESENTATIONS,
WARRANTIES AND COVENANTS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR IN THE
CLOSING DELIVERIES TO BE MADE PURSUANT TO THIS AGREEMENT, SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE IN CONNECTION WITH THE
PROPERTY.

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Title Company, located at the address set forth in Section 9.1 hereof, on
the date (the “Closing Date”) that is thirty (30) days following Completion of
the Work; provided, however, that in the event Completion of the Work has not
occurred by the Outside Completion Date, then Seller shall be in default under
this Agreement, and Purchaser shall be entitled to pursue any remedies available
to Purchaser under Section 8.1 below. Seller and Purchaser agree that the
Closing shall be consummated through an escrow closing with the Title Company
acting as escrow agent, and neither party need be present at Closing.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, free and clear of any tenants in possession under the Leases.

6.3 Proration.

(a) All real estate and personal property taxes and other assessments with
respect to the Property for the year in which the Closing occurs, shall be
prorated to the Closing Date, with Purchaser receiving the benefits and burdens
of ownership on the Closing Date. To the extent any such real estate taxes,
personal property taxes and other assessments with respect to the Property are
unknown or otherwise not accounted for at Closing, apportionment for any item
not yet fixed shall be made in accordance with the terms of Section 6.3(b)
below. Seller’s obligation to pay Purchaser Seller’s prorata share of said
amounts (as calculated in accordance with the previous sentence) shall survive
Closing. Should any rollback or similar taxes be due and payable on or after
Closing with respect to the transaction contemplated hereby, such taxes shall be
the sole responsibility of Seller, and Seller hereby agrees to indemnify and
hold Purchaser harmless therefrom, which obligations of Seller expressly shall
survive Closing. Utilities shall be canceled by Seller and reestablished in
Purchaser’s name on the Closing Date, if possible; otherwise utilities shall be
prorated at Closing. Any amounts unpaid under the Contracts which Purchaser
elects to assume at Closing shall be prorated between Seller and Purchaser at
Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment.

 

16



--------------------------------------------------------------------------------

(c) If any adjustment or apportionment is miscalculated at the Closing, or the
complete and final information necessary for any adjustment is unavailable at
the Closing, the affected adjustment shall be calculated and readjusted after
the Closing upon discovery of such miscalculation or receipt of such final
information, as applicable.

(d) Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

The terms and provisions of this Section 6.3 shall expressly survive for a
period of twelve (12) months following the Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date, (a) any
escrow fees of the Title Company, (b) all recording costs relating to the Deed,
(c) all title insurance costs relating to a mortgagee’s policy of title
insurance, if applicable, together with extended coverage and/or any
endorsements desired by Purchaser with respect to the Title Policy, (d) all
expenses associated with financing its acquisition of the Property, if
applicable, including, without limitation, documentary stamp and nonrecurring
taxes, and (e) the fees of Purchaser’s counsel. Seller shall pay, on the Closing
Date, (u) all costs and expenses of whatsoever nature relating to construction
of the Improvements, (v) all costs relating to the Survey and the Updated
Survey, (w) all title insurance costs relating to the base Title Policy, (x) all
applicable transfer taxes, grantor’s taxes, documentary stamp taxes and similar
charges relating to the transfer of the Property, excepting such taxes and
charges related to Purchaser’s financing, if applicable, (y) all costs and
expenses relating to retirement of any and all indebtedness secured by the
Property, including without limitation prepayment penalties, yield maintenance
fees, defeasance costs and the costs of recording all mortgage cancellations,
and (z) the fees of Seller’s counsel. Purchaser shall receive a credit at
Closing for all security deposits made by tenants under the Leases and for any
prepaid rents and other amounts related to months following the month in which
Closing occurs. Additionally, on the Closing Date, Seller shall leave petty cash
in the amount of Three Hundred and no/100 Dollars ($300.00) on site at the
Property, which amount shall be reimbursed by Purchaser to Seller at Closing as
a credit in favor of Seller on the closing statement.

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Title Company
reasonably requires to consummate the transactions made the subject of this
Agreement and shall deliver to Purchaser (or cause to be delivered to Purchaser)
the following:

(a) Deed. Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit “B”
and incorporated herein, subject only to the Permitted Encumbrances. The
description of the Land provided with the Updated Survey shall be the
description used in the Deed.

(b) Assignment of Personal Property, Service Contracts and Warranties. An
Assignment of Personal Property, Service Contracts and Warranties (the
“Assignment of Personal Property”), in the form attached to this Agreement as
Exhibit “D” and incorporated herein.

(c) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(d) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended, in form attached to
this Agreement as Exhibit “C” and incorporated herein.

 

17



--------------------------------------------------------------------------------

(e) Contracts. The originals of all of the Contracts.

(f) Intentionally Deleted.

(g) Affidavit. An affidavit in the form required by the Title Company to remove
any standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(h) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.4(b).

(i) Title Policy. At Purchaser’s option, either (i) a “marked title commitment”,
committing to issue the Title Policy in the form approved by Purchaser and
subject only to the Permitted Encumbrances, or (ii) a proforma owner’s title
policy, in the form approved by Purchaser and subject only to the Permitted
Encumbrances, with the Title Policy to be delivered to Purchaser as promptly
after Closing as reasonably possible.

(j) Subcontractor Warranties. The Assignment of Subcontractor Warranties;

(k) Architect’s Warranties. The Assignment of Architect’s Warranties;

(l) Seller’s Warranties. The Seller’s Construction Warranty; and

(m) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to the Title Company the following:

(a) Purchase Price. The Purchase Price (net of the Earnest Money, to be applied
as a credit against the Purchase Price, and subject to adjustment in connection
with prorations, credits and charges hereunder), payment of which shall be made
by wire transfer of immediately available funds to the account of the Title
Company.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Title Company to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement, and otherwise in form satisfactory to Purchaser.

(d) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.3(b).

(e) Assignment of Personal Property. The Assignment of Personal Property.

 

18



--------------------------------------------------------------------------------

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or a
portion of the Property, or any interest therein, by eminent domain proceedings
or by deed in lieu thereof (a “Taking”), Seller shall notify Purchaser of such
fact. If Seller notifies Purchaser of a “Material Taking” (as defined below), or
should Purchaser otherwise acquire knowledge thereof, Purchaser may either at or
prior to Closing (a) terminate this Agreement, in which event the Earnest Money
shall be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further right or obligation
hereunder, other than the Surviving Obligations, or (b) consummate the Closing,
in which latter event all of Seller’s assignable right, title and interest in
and to the award of the condemning authority shall be assigned to Purchaser at
the Closing and there shall be no reduction in the Purchase Price. If Purchaser
does not elect to terminate this Agreement by Closing in connection with a
Material Taking, or if the Taking (or pending or contemplated Taking which has
not been consummated) does not constitute a Material Taking, Purchaser shall
accept so much of the Property as remains after such Taking with no abatement of
the Purchase Price, and at the Closing, Seller shall assign and turn over to
Purchaser, and Purchaser shall be entitled to receive and keep, all of Seller’s
interest in and to all awards for such Taking by eminent domain. For purposes of
this Section 7.1, a “Material Taking” shall mean (i) a Taking which affects
access to the Property, (ii) a Taking which affects the parking spaces located
on the Property, (iii) a Taking which causes a loss of all or any portion of the
Improvements or the use thereof, or (iv) any other Taking which materially or
adversely affects the operation of the Property as a self storage facility.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If prior to the Closing the
Property suffers any damage equal to or in excess of Three Hundred Thousand and
no/100 Dollars ($300,000.00), as estimated by General Contractor, from fire or
other casualty, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, and neither party shall
have any further right or obligation hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller’s right, title and interest in and to the proceeds of any insurance
covering such damage, and including any and all rent loss insurance proceeds
relating to the period from and after the Closing Date, shall be assigned to
Purchaser at the Closing and Purchaser shall receive a credit against the
Purchase Price at Closing in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss. If prior to the Closing the Property suffers any damage less
than Three Hundred Thousand and no/100 Dollars ($300,000.00), as estimated by
General Contractor, prior to the Closing, Purchaser will consummate the Closing
and accept the assignment of the proceeds of any insurance covering such damage,
including any and all rent loss insurance proceeds relating to the period from
and after the Closing Date, plus receive a credit against the Purchase Price in
an amount equal to the sum of (i) Seller’s deductible under its insurance policy
and (ii) the amount of any uninsured or underinsured loss) and there shall be no
other reduction in the Purchase Price.

8.

DEFAULT

8.1 Breach by Seller. In the event of a default by Seller under this Agreement
not cured within the applicable notice and cure period set forth in Section 8.3
below, Purchaser shall be entitled to (i) pursue the remedy of specific
performance of Seller’s obligations under this Agreement, or (ii) terminate this
Agreement, receive a refund of the Earnest Money, and pursue an action against
Seller to

 

19



--------------------------------------------------------------------------------

recover any and all actual out-of-pocket expenses incurred by Purchaser and any
affiliate thereof in connection with the transaction contemplated by this
Agreement. Notwithstanding anything contained in this Agreement to the contrary,
in the event Seller, directly or indirectly, sells the Property for a purchase
price in excess of the Purchase Price, within a period of one (1) year following
the date of a default by Seller hereunder, including by virtue of the direct or
indirect transfer of ownership interests in Seller, then Seller furthermore
shall be obligated to pay any such excess amount to Purchaser, in cash, as
additional damages for Seller’s default hereunder, which obligation shall
expressly survive the termination of this Agreement.

8.2 Breach by Purchaser. In the event of a default by Purchaser under this
Agreement not cured within the applicable notice and cure period set forth in
Section 8.3 below, Seller, as its sole and exclusive remedy, may terminate this
Agreement and thereupon shall be entitled to receive the Earnest Money as
liquidated damages (and not as a penalty). Seller and Purchaser have made this
provision for liquidated damages because it would be difficult to calculate, on
the date hereof, the amount of actual damages for such breach, and Seller and
Purchaser agree that the Earnest Money represents a reasonable forecast of such
damages.

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (ii) in no event shall any such notice and cure period result in
an extension of the Closing Date or the Outside Completion Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, or (d) on
the date delivered by facsimile to the respective numbers specified below,
provided confirmation of facsimile is received and further provided any such
facsimile notice shall be sent by one of the other permitted methods of
providing notice on the next succeeding business day. For purposes of this
Section 9.1, the addresses of the parties for all notices are as follows (unless
changed by similar notice in writing given by the particular party whose address
is to be changed):

 

If to Seller:   

Storage Partners of Pembroke Pines, LLC

c/o Hampshire Real Estate

22 Maple Avenue

Morristown, NJ 07960

Attn: Don Engels

Tel: (973) 734-4246

Fax: (973) 984-0393

with copies to:   

Manley Storage Ventures

636 Skippack Pike, Suite 100

Blue Bell, PA 19422

Attn: Bruce Manley

Tel: (215) 646-2200

Fax: (215) 646-2220

 

20



--------------------------------------------------------------------------------

  

Fox Rothschild LLP

2000 Market Street

Philadelphia, PA 19103

Attn: Michael Menkowitz

Tel: (215) 299-2756

Fax: (215) 299-2150

If to Purchaser:   

SSGT Acquisitions, LLC

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

Tel: (949) 429-6600

Fax: (949) 429-6606

with copies to:   

SSGT Acquisitions, LLC

8235 Douglas Ave #815

Dallas, Texas 75225

Attn: Wayne Johnson

Tel: (214) 217-9797

Fax: (214) 217-9798; and

 

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Tel: (214) 922-8800

Fax: (214) 922-8801

If to Title Company:   

First American Title Insurance Company – Agency Division

2121 Ponce de Leon Boulevard

Suite 710

Coral Gables, Florida 33134

Attn: Michelle M. De Armas

Tel: (305) 908-6254

Fax: (866) 908-6012

9.2 Real Estate Commissions. Pursuant to a separate written agreement, Seller
has agreed to pay NGKF Capital Markets (“Broker”) a real estate commission upon
consummation of the transaction contemplated by this Agreement. Except for
Seller’s agreement with Broker, neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party. Purchaser agrees to
indemnify, defend and hold harmless Seller for, from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Purchaser or on Purchaser’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby. Seller
agrees to indemnify, defend and hold harmless Purchaser for, from and

 

21



--------------------------------------------------------------------------------

against any and all claims, losses, damages, costs or expenses of any kind or
character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Seller or on Seller’s behalf with any
broker or finder in connection with this Agreement or the transaction
contemplated hereby, including Broker. Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall survive the Closing or any earlier
termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement, or
the date for performance specified in this Agreement, falls on a Saturday,
Sunday or legal holiday under the laws of the United States or the State of
Florida, then, in such event, the time of such period, or the date for such
performance, shall be extended to the next day which is not a Saturday, Sunday
or legal holiday.

9.7 Governing Law; Venue. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF FLORIDA,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
FLORIDA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES
OF AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW
OF SUCH STATE, THE LAW OF THE STATE OF FLORIDA SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL OBLIGATIONS ARISING HEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA.

ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF FORT
LAUDERDALE, COUNTY OF BROWARD, STATE OF FLORIDA, AND THE PARTIES WAIVE ANY
OBJECTIONS BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION
OR PROCEEDING.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
to (i) an

 

22



--------------------------------------------------------------------------------

affiliate of Purchaser, (ii) an entity in which SS Growth Operating Partnership,
L.P., a Delaware limited partnership and/or Strategic Storage Growth Trust,
Inc., a Maryland corporation, has a direct or indirect ownership interest,
(iii) a real estate investment trust of which Purchaser or an affiliate of
Purchaser is the external advisor, or (iv) a Delaware statutory trust of which
Purchaser or an affiliate of Purchaser is the signatory trustee; provided,
however, that, until the consummation of the Closing, no such assignment shall
release or relieve Purchaser of any liability or obligation hereunder. Except as
expressly set forth hereinabove, Purchaser may not assign its rights or
obligations under this Agreement without the prior written consent of Seller,
and any such assignment made without Seller’s consent shall be void ab initio.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit up to and including appellate levels and fees to determine
and collect fees. Except as provided in the immediately preceding sentence, each
party shall bear such party’s own attorneys’ fees.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13 Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

(a) Schedule A, List of Due Diligence Documents

(b) Exhibit A, Legal description of the Land

(c) Exhibit B, Form of the Deed

(d) Exhibit C, Form of the Non-Foreign Affidavit

(e) Exhibit D, Form of the Assignment of Personal Property

(f) Exhibit E, Construction Agreement

(g) Exhibit F, Form of the Assignment of General Contractor Warranties

 

23



--------------------------------------------------------------------------------

(h) Exhibit G, Form of the Assignment of Subcontractor Warranties

(i) Exhibit H, Form of the Assignment of Architect’s Warranties

(j) Exhibit I, Form of the Seller’s Construction Warranty

(k) Exhibit J, Form of Non-Compete Agreement

9.14 No Recording. At any time following the expiration of the Approval Period,
Purchaser shall be entitled to file a memorandum of this Agreement in the
Official Records of Broward County, Florida, providing notice to the public of
this Agreement as well as Purchaser’s rights hereunder; provided, however, that
Purchaser agrees: (i) upon written request by Seller, to subordinate such
memorandum to the lien of Seller’s construction lender; and (ii) prior to
recording such memorandum, to provide the Title Company with an original
termination of memorandum in recordable form, signed by an authorized
representative of Purchaser. Upon receipt of notice of Purchaser’s election to
terminate this Agreement in accordance with the terms hereof, the Title Company
shall record the termination of memorandum in the Official Records of Broward
County, Florida, without need of obtaining further consent or approval from
Purchaser.

9.15. Tax-Deferred Exchange. In accordance with Section 9.19 below, each party
will, upon request by the other party, cooperate as reasonably required to
assist the other party in facilitating a tax-deferred exchange. Notwithstanding
the foregoing, neither party will be required to undertake or incur any
liabilities or obligations or expend any sums of money in connection with a
proposed tax-free exchange for the benefit of the other party.

9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall
disclose the Purchase Price or any other economic terms of this transaction, and
each party agrees to use best efforts to prevent disclosure of any such
restricted information by any third party. Notwithstanding the foregoing,
(i) each party shall be entitled to make disclosures concerning this Agreement
and materials provided hereunder to its lenders, attorneys, accountants,
employees, agents and other service professionals as may be reasonably necessary
in furtherance of the transactions contemplated hereby, (ii) each party shall be
entitled to make disclosures concerning this transaction and materials provided
hereunder to its potential debt and equity sources, (iii) the parties expressly
acknowledge that the Purchase Price will be ascertainable based on the recording
details set forth on the face of the Deed, which Deed shall be publically
available without restriction through the Broward County Clerk of Courts, and
(iv) each party shall be entitled to make such disclosures concerning this
Agreement and materials provided hereunder as may be necessary to comply with
any court order, the directive of any applicable governmental authority, or any
applicable securities law, rule or regulation. The provisions of this
Section 9.16 shall survive Closing or any termination of this Agreement.

9.17 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.18 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in the form attached to this
Agreement as Exhibit “J” and incorporated herein, executed by Seller, Bruce
Manley and Jonathon Manley (collectively, the “Restricted Parties”). The
Non-Compete Agreement shall provide that neither the Restricted Parties nor

 

24



--------------------------------------------------------------------------------

any of their respective principals, partners, members, managers, directors,
officers, shareholders and/or affiliates may directly or indirectly develop or
manage a self storage facility for a period of three (3) years subsequent to the
Closing within a three (3) mile radius of the Property.

9.19 Further Assurances. From and after the Effective Date, Seller and Purchaser
agree to perform such acts, and make, execute, acknowledge and deliver such
documents as may be reasonably requested by the other party, and necessary or
proper and usual to complete the transactions contemplated by this Agreement and
to carry out the purpose of this Agreement in accordance with the terms hereof;
provided that no such requested action or document shall modify the terms of
this Agreement or increase the obligations or liabilities of either party
hereunder.

9.20 Environmental. Following the expiration of the Approval Period, Purchaser
may obtain additional environmental studies of the Property from time to time
(the “Additional Environmental Reports”). In the event any such Additional
Environmental Report discloses (i) that there are conditions on, at or relating
to the Property which are in non-compliance with Environmental Requirements, or
(ii) the possibility that Hazardous Materials may exist on or under the Property
that will require remediation under any applicable federal or state laws
(herein, a “Subsequent Environmental Matter”), then Purchaser shall be entitled
to terminate this Agreement so long as such Subsequent Environmental Matter
(a) was not disclosed in the environmental site assessment of the Property
obtained by Purchaser during the Approval Period and (b) has, or is reasonably
likely to have, a material or adverse effect on the Property which could result
in potential liability or expense to Purchaser in excess of $50,000. Should
Purchaser so elect to terminate this Agreement, then Purchaser shall provide
Seller with written notice thereof, whereupon the Earnest Money shall be
promptly returned to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any instructions to the contrary which might be
provided by Seller, and thereafter neither party hereto shall have any further
rights or obligations under this Agreement except for the Surviving Obligations.
Notwithstanding the foregoing, in the event any such Subsequent Environmental
Matter is susceptible of cure, and Seller notifies Purchaser in writing, within
five (5) business days following Purchaser’s notice of termination, that Seller
has elected to cure such Subsequent Environmental Matter, then Purchaser’s
notice of termination shall be deemed withdrawn, and Seller shall promptly
undertake such cure and thereafter diligently pursue such cure to completion. In
the event Seller elects to cure a Subsequent Environmental Matter, it shall be
obligated to cure such Subsequent Environmental Matter by Closing; provided,
however that if Seller cannot reasonably effect such cure by the scheduled
Closing Date, then, provided that Seller has promptly commenced such cure and is
diligently pursuing same, Seller shall have the right to extend the Closing Date
for up to sixty (60) days, upon written notice delivered to Purchaser, in order
to provide Seller with additional time to complete such cure; and, upon such
extension of the Closing Date by Seller, Seller agrees to at all times
thereafter continue to diligently pursue the cure of such Subsequent
Environmental Matter to completion.

9.21 No Waiver. No waiver by either party of any failure or refusal to comply
with its obligations under this Agreement shall be deemed a waiver of any other
or subsequent failure or refusal to so comply.

9.22 Failure to Acquire Title. Seller agrees to notify Purchaser in writing at
such time as Seller acquires title to the Property (such date of acquisition
being herein called the “Acquisition Date”), and Seller agrees to use its best
efforts to acquire the Property by the Scheduled Closing Date. In the event that
Seller for any reason fails to acquire fee simple title to the Property by
March 15, 2016, Purchaser shall be entitled to terminate this Agreement upon
written notice to Seller and receive a prompt refund of the Earnest Money,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, in which event neither
party hereto shall have any further obligations under this Agreement except for
the Surviving Obligations; provided, however, that upon such termination Seller
shall reimburse Purchaser, upon demand, for all out-of-pocket expenses incurred
by Purchaser or any affiliate of Purchaser in connection with this Agreement.

 

25



--------------------------------------------------------------------------------

[Signature page to follow and remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

SELLER: Storage Partners of Pembroke Pines, LLC, a Delaware limited liability
company

By: MM Storage Partners, LP, a Delaware limited partnership, its sole Member

By: MM Storage, LLC, a Delaware limited liability company, its general partner

By:   /s/ Bruce D. Manley Name: Bruce D. Manley Title: CEO Date: February 5,
2016

PURCHASER: SSGT Acquisitions, LLC, a Delaware limited liability company By:  
/s/ H. Michael Schwartz Name: H. Michael Schwartz Title: President Date:
February 8, 2016

The undersigned Title Company hereby acknowledges receipt of (i) a fully
executed copy of this Agreement on the 10th day of February, 2016, and (ii) the
Three Hundred Thousand and no/100 Dollar ($300,000.00) initial earnest money
deposit on the 10th day of February, 2016, and agrees to hold and dispose of the
Earnest Money strictly in accordance with the provisions of this Agreement.
Seller and Purchaser hereby designate the Title Company as the “Real Estate
Reporting Person” with respect to the transaction contemplated by this
Agreement, for purposes of compliance with Section 6045(e) of the Tax Reform Act
of 1986, as amended, and the Title Company, by its execution below, hereby
accepts such designation.

 

TITLE COMPANY: First American Title Insurance Company – Agency Division By:  
/s/ Michelle DeArmas Name:   Michelle DeArmas Title:   Senior Commercial Escrow
Officer

 

27